Citation Nr: 0935567	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has tinnitus 
which is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in June 2008 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  The June 2008 letter also informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  Thus, the Board concludes 
that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records and the Veteran was 
afforded a VA examination in October 2008.  Significantly, 
the Veteran has not identified any outstanding treatment 
records or other evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).


In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a). While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

Due to the similar medical history and evidence related to 
the two claims herein, as well as the similar disposition of 
the issues, the Board will address them in a common 
discussion.  




The Veteran has asserted that service connection is warranted 
because he believes his current hearing impairment, including 
hearing loss and tinnitus, is related to military noise 
exposure.  He has asserted that he was exposed to different 
types of acoustic trauma during service, including exposure 
to engine noise while serving as an ordinance man on the 
flight line and flying 10 to 12 hours every other day, with 
open foxholes and no insulation on the aircraft.  The Veteran 
has reported that he has had hearing problems and tinnitus 
since being on the aircraft during service.  

The Veteran's service treatment records (STRs) are negative 
for any complaints, treatment, or findings related to hearing 
loss and/or tinnitus.  The STRs contain three reports of 
physical examination which reflect that the Veteran's hearing 
was normal (15/15) on hearing tests.  See undated service 
treatment record; see also service treatment records dated 
June 1949 and September 1950.  The examination reports do not 
indicate whether the hearing test was a whispered or spoken 
voice test; nevertheless, the examination reports indicate 
that the condition of the Veteran's ears, and his hearing 
acuity, were normal.  

The Board acknowledges that the lack of any evidence showing 
the Veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held that, where there 
[is] no evidence of the veteran's hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service."  Hensley, 5 Vet. App. at 160 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
The evidence shows the Veteran has met the criteria for a 
hearing loss disability, shown in the October 2008 VA 
examination report.  Therefore, the critical question is 
whether the current hearing loss is causally related to his 
service, which ended in 1954.  




The audiologist who conducted the October 2008 VA examination 
reviewed the Veteran's claims file and examined the Veteran 
for the purpose of rendering an opinion as to the likelihood 
that the Veteran's current hearing impairment is related to 
military service.  The VA examiner noted the Veteran's report 
of military noise exposure, with no additional occupational 
or recreational noise exposure.  The examiner also noted that 
the Veteran reported he currently has a constant buzzing 
sound in both his ears, and that his tinnitus began at least 
20 years ago.  Objective examination revealed the Veteran has 
sensorineural hearing loss in both ears.  

After examining the Veteran and reviewing his claims file, 
the VA audiologist opined that it is less likely than not 
that the Veteran's bilateral hearing loss and tinnitus were 
caused by or a result of acoustic trauma.  The examiner noted 
that the claims file does not contain any hearing tests or 
other medical information related to the Veteran's ears or 
hearing and, thus, hearing loss as a result of military 
service cannot be confirmed or ruled out by the STRs.  
However, the examiner noted that the current configuration of 
the Veteran's hearing loss is not consistent with acoustic 
trauma, and the Veteran did not report any combat noise 
exposure.  Therefore, the October 2008 VA examiner found 
that, based on the current evidence, the Veteran's hearing 
loss is less likely than not a result of acoustic trauma 
during military service and more likely resulted from post-
military aging effects or other unknown etiology.  As to the 
Veteran's tinnitus, the October 2008 VA examiner noted the 
Veteran's inability to link his tinnitus to military service, 
because he reported that his tinnitus began some 20 years 
ago.  The examiner also noted there was no evidence of 
tinnitus in the service treatment records.  Therefore, the VA 
examiner found that the Veteran's tinnitus is less likely 
than related to his military service.  

After carefully reviewing the evidence, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for bilateral hearing loss and/or tinnitus.  In 
making this determination, the Board finds the October 2008 
VA opinion to be the most competent and probative evidence of 
record as to the relative likelihood that the Veteran's 
hearing impairment is related to service.  As noted, the VA 
examiner reviewed the Veteran's claim, specifically noting 
the lack of medical evidence related to his ears or hearing 
acuity during or after service, and examined the Veteran 
prior to rendering her opinion.  The VA examiner also 
provided a rationale for her opinion, noting that the current 
configuration of the Veteran's hearing loss is not consistent 
with acoustic trauma and that the Veteran was unable to link 
his tinnitus to service, as he reported that tinnitus had 
begun 20 years prior.  

With respect to the Veteran's hearing loss, he has argued 
that the October 2008 VA opinion is inadequate because the 
examiner did not provide a rationale in support of her 
conclusion.  The Veteran has also argued that the hearing 
tests used during service should not be considered in 
evaluating this claim because they are inadequate for VA 
purposes as they do not contain the Maryland CNC Controlled 
Speech Discrimination Test, as required by 38 C.F.R. 
§ 4.85(a).

The Board has carefully considered the Veteran's contentions.  
In this regard we note that, although whispered and spoken 
word tests do not contain the Maryland CNC test, as required 
by the current regulations, the whispered and spoken word 
tests are the type of tests that were used to evaluate 
hearing when the Veteran was in the military, more than 50 
years ago.  In addition, the hearing tests included in the 
Veteran's claims file are the most competent and probative 
evidence as to the Veteran's hearing acuity during service, 
as they are the only medical evidence of such included in the 
record.  As to the October 2008 VA opinion, the Board notes 
that the VA examiner provided a complete rationale in support 
of her opinion, which did not include consideration of the 
Veteran's in-service hearing tests.  Instead, the October 
2008 VA examiner noted that the Veteran's current hearing 
loss was not consistent with acoustic trauma.  

With respect to tinnitus, the Veteran contends in his appeal 
that he did not say his tinnitus began 20 years ago, but 
instead said he had noticed it as a significant problem 
within the last 20 years.  He asserts that he has had 
tinnitus since being around aircraft noise in service.  The 
Veteran is certainly competent to provide evidence as to 
symptoms or disabilities that are observable by a layperson 
and to when those symptoms began.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Therefore, his statements that 
he has had tinnitus since service are considered competent 
lay evidence.  However, the credibility of the Veteran's 
statements is somewhat lessened, due to the contradictory 
report of onset at the VA examination and the lack of 
corroborating medical or lay evidence.  

In this regard, the Board finds it probative that the Veteran 
has not received medical treatment for tinnitus during the 
years since he was separated from service in 1954.  See May 
2008 VA Form 21-526.  The Board also finds it probative that 
the Veteran did not submit any lay statements from 
individuals who can attest that they have observed him 
complaining of a hearing problem and/or tinnitus since 
returning from active military service.  We recognize that 
the lack of medical treatment is not necessarily indicative 
of a lack of symptomatology, and that the Veteran is not 
required to submit lay evidence to corroborate his 
statements.  However, in evaluating the ultimate merit of 
this claim, the Board finds that the lack of documented 
tinnitus during or after service, the inconsistent reports of 
onset, the gap of many decades between the time the Veteran 
was separated from service and first complained of tinnitus, 
and the negative nexus opinion provided by the October 2008 
VA examiner are highly probative as to whether the Veteran's 
current tinnitus can be or is related to his military 
service.  Therefore, after consideration of the evidence for 
and against the claim, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
tinnitus.  

Service connection for bilateral hearing loss and tinnitus on 
a presumptive basis is not available in this case, because, 
as noted, there is no indication in the evidence of record 
that the Veteran manifested an organic disease of the nervous 
system, shown to include either hearing loss or tinnitus, to 
a compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board again notes that the 
Veteran has not submitted or identified medical records which 
show he suffered from bilateral hearing loss or tinnitus 
between the time he was separated from service, in June 1954, 
and when he first complained of hearing loss and tinnitus in 
May 2008.  In addition, as noted, the Veteran's statements 
that he has had a hearing problem and tinnitus since service 
have been ascribed lessened credibility/probative weight, 
given the other evidence of record or the lack thereof.  The 
lengthy gap of time in the record militates against a finding 
that the Veteran suffered an injury or disease in service to 
which a chronic hearing loss disability or tinnitus may be 
related, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint can be considered as a factor, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service).

In view of the foregoing, the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus cannot be 
granted because the most competent and probative evidence of 
record preponderates against a finding that his hearing loss 
is consistent with acoustic trauma or that his tinnitus is 
causally related to service.  Therefore, the Board finds the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus, 
and there is no reasonable doubt to be resolved in favor of 
the Veteran.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


